NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 15 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JORGE GUADALUPE MORENO                          No.    15-72144
RAMIREZ,
                                                Agency No. A035-834-241
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 14, 2022**
                                 Pasadena, California

Before: BERZON, TALLMAN, and FRIEDLAND, Circuit Judges.

      Jorge Guadalupe Moreno Ramirez, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ (“BIA”) decision affirming the

immigration judge’s order denying his applications for asylum, withholding of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal, and protection under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252, and we deny the petition for review.

      1.     Our court has already upheld the BIA’s denial of Moreno’s

application for CAT protection, see Ramirez v. Holder, 586 F. App’x 272 (9th Cir.

2014) (unpublished), and, therefore, he is foreclosed from relitigating this issue,

see In re Duncan, 713 F.2d 538, 541 (9th Cir. 1983). Moreover, as we previously

held, substantial evidence supports the BIA’s determination that Moreno is not

eligible for CAT protection because he failed to establish that it is more likely than

not that he will be tortured by, or with the consent or acquiescence of, the Mexican

government. See Ramirez, 586 F. App’x at 272 (citing Silaya v. Mukasey, 524

F.3d 1066, 1073 (9th Cir. 2008)).

      2.     Substantial evidence supports the BIA’s determination that Moreno

cannot demonstrate a well-founded fear of persecution on account of his family

ties. Although Moreno asserts that his uncle, Telesforo Ramirez, was shot by gang

members trying to send “a message” to his other uncle, Valentin Ramirez, who

works as an undercover police officer in Mexico, Moreno only speculates as to

whether the shooting was based on Telesforo’s family ties to Valentin. Further,

this event occurred over twenty-four years ago, Valentin and his family continue to

reside in Mexico without harm, and Moreno has since voluntarily visited the same

town where Telesforo was shot without harm.


                                          2
      3.     The BIA did not err in determining that Moreno’s proposed social

group of “previous U.S. residents” is not cognizable within the meaning of 8

U.S.C. § 1101(a)(42). First, this proposed group lacks the requisite particularity

because it is not clear how long an individual must reside in the United States to be

considered a “previous U.S. resident,” or how long after returning to Mexico an

individual would still be considered part of this group. Additionally, this group

may include people of all ages who are returning for various reasons. Thus, the

proposed group lacks “delimitable boundaries.” Henriquez-Rivas v. Holder, 707

F.3d 1081, 1090–91 (9th Cir. 2013) (en banc). Moreno has not presented evidence

that compels a contrary conclusion, and we have rejected similarly construed

groups as being defined too broadly. See, e.g., Barbosa v. Barr, 926 F.3d 1053,

1059–60 (9th Cir. 2019). Second, substantial evidence supports the BIA’s finding

that this proposed group lacks the requisite social distinction because Moreno did

not cite to any record evidence that supports, much less compels, the finding that

this group is perceived by Mexican society as socially distinct. See Matter of W-G-

R-, 26 I. & N. Dec. 208, 217–18 (BIA 2014).

      PETITION FOR REVIEW DENIED.




                                          3